                                          Case 4:19-cv-07949-HSG Document 25 Filed 10/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVIER CALDERON,                                   Case No. 19-cv-07949-HSG
                                   8                    Plaintiff,                          ORDER DENYING REQUEST FOR
                                                                                            APPOINTMENT OF COUNSEL
                                   9             v.
                                                                                            Re: Dkt. No. 24
                                  10     C. KOENIG, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Correctional Training Facility (“CTF”), has filed a pro se action
                                  14   pursuant to 42 U.S.C. § 1983, alleging that defendants were deliberately indifferent to his safety.
                                  15   Now pending before the Court is plaintiff’s request for appointment of counsel. Dkt. No. 24.
                                  16          Plaintiff argues that appointment of counsel is needed because he is unable to afford
                                  17   counsel; he has limited access to the law library and the other materials necessary for proper legal
                                  18   research; he is a laymen at the law with little experience with legal research, reasoning, and
                                  19   writing; plaintiff has no knowledge regarding the relevant procedural and court rules; plaintiff
                                  20   does not know how to proceed next in this litigation; plaintiff has limited formal education and
                                  21   does not understand or comprehend complex legal reasoning or language; plaintiff has relied on
                                  22   other inmates to prepare his prior pleadings but assistance from other prisoners is difficult to
                                  23   obtain given the current conditions of confinement; the issues involved are complex and require
                                  24   serious and complex discovery proceedings; and plaintiff is unable to conduct discovery. Plaintiff
                                  25   further argues that fundamental fairness requires appointment of counsel, and that appointment of
                                  26   counsel would allow the Court to avoid entanglements and unnecessary delay.
                                  27          “Generally, a person has no right to counsel in civil actions.” Palmer v. Valdez, 560 F.3d
                                  28   965, 970 (9th Cir. 2009). “However, a court may under ‘exceptional circumstances’ appoint
                                          Case 4:19-cv-07949-HSG Document 25 Filed 10/08/20 Page 2 of 2




                                   1   counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1).” Id. (citing Agyeman v.

                                   2   Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004), cert. denied sub nom. Gerber v.

                                   3   Agyeman, 545 U.S. 1128 (2005)). A finding of “exceptional circumstances” requires an

                                   4   evaluation of the likelihood of the plaintiff’s success on the merits and of the plaintiff’s ability to

                                   5   articulate his claims pro se in light of the complexity of the legal issues involved. See Agyeman,

                                   6   390 F.3d at 1103. Both factors must be viewed together before reaching a decision on a request

                                   7   for counsel under § 1915. See id.

                                   8          At this early stage in the litigation, the likelihood of Plaintiff’s success on the merits is

                                   9   unclear, Plaintiff has thus far sufficiently articulated his claims pro se, and the issues presented are

                                  10   not unduly complex. Plaintiff’s request for appointment of counsel is therefore DENIED for lack

                                  11   of exceptional circumstances without prejudice to the Court’s sua sponte appointment of counsel

                                  12   should circumstances so require. Dkt. No. 24.
Northern District of California
 United States District Court




                                  13          This order terminates Dkt. No. 24.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 10/8/2020

                                  16                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
